Upon consideration of the motion of plaintiffs in error for a rehearing we adhere to the conclusions announced in our former opinion. Accordingly, said motion will be overruled.
Our former order remanding this cause was based upon the fact that the amounts of purchase money paid out by Moroney or under his directions had not been ascertained by the jury. The motion of defendant in error for a rehearing, and to reform and affirm, avers that all such amounts, and dates of payment thereof, are disclosed by the undisputed evidence of Moroney himself, and makes a tabulation of the various items, giving the largest amounts claimed by Moroney, listing several items of court costs and taxes with the admission that, possibly, they, also, may constitute purchase money, and requests that judgment in favor of Moroney and the Home Investment Company therefor, with interest at six per cent per annum down to the date of the judgment in the trial court, be now here entered. To that request we accede. Clarendon Land Inv. Agency Co. v. McClelland, 86 Tex. 188,23 S.W. 576, 1100, 22 L.R.A., 105; Wilkin v. Owens, 102 Tex. 197
[102 Tex. 197], 132 Am. St., 867, S.W. Rep., 114, p. 104, 115, p. 1174, 117, p. 425. The aggregate of said items, principal and interest, is $1576.27 as calculated by counsel for Strange, but really is $1672.11. Said motion will be granted, and the judgments of the Court of Civil Appeals and the District Court, respectively, will be so reformed as to allow, as of date of the judgment of the District Court — July 1, 1911, — upon the judgment in favor of Strange for $6600 besides interest, a credit of $1672.11; and, as so reformed, said judgments will be affirmed.
Opinion delivered June 28, 1918.
                  ON MOTION TO REFORM JUDGMENT.